On the appeal of the defendant Rosemarie de Paris, Inc., from the order dismissing its counterclaim: Order affirmed, with costs, and questions certified answered in the negative. On the appeal of the defendant Binon Chococlates, Inc., from the order dismissing its counterclaim: Order affirmed, with costs, and questions certified answered in the negative. On the appeal of the defendant Rosemarie de Paris, Inc., from the order denying the motion to dismiss the third cause of action: Appeal dismissed, with costs, on the ground that the defendant Rosemarie de Paris, Inc., is not a party aggrieved by the order. On the appeal of the defendant Rene Boel from the order denying the motion to dismiss the third cause of action: Order affirmed, with costs, and question certified answered in the affirmative. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ.